LEI Code
 Legal   254900HCMW7SQVV0N749,
       Entity Identifier Search     Legal Name Tether
                            Case 1:19-cv-09236        Limi...
                                                   Document                                                                                                         http://www.lei-lookup.com/#!recordPopup;lei=254900HCMW7...
                                                                                                                                                                1-9 Filed  10/06/19 Page 1 of 1
                                              Created by     ETLOGIC
(http://www.etlogic.com)
   SEARCH             BATCH-MATCH         ALERTS                  REPORTS                       API       PRICING              ABOUT                                                                                                                                                                       YOUR ACCOUNT

                                                                                                                                                                                                                                                                                                                     Joe Delich
   Search: tether                                                                                                                                                                                                                                           " Alert Changes for this Entity    ! Copy to clipboard
              Use Saved Search                           Filter                     Save as Search
                                                                                                                                                                                                                   1-10 of 10           Columns
                                                                     M
                                                                     Maaiinn DDeettaaiil lss                    Legal Entity Identifier:       254900HCMW7SQVV0N749   Legal Name:              Tether Limited                                         Legal Entity Identifier:         254900HCMW7SQVV0N749
    LLEEII CCooddee                 LLeeggaall NNaam
                                                   mee                                                                                                                                                                CCiittyy             CCttrryy
    549300TOO5ZLN4KBFU22            Tether's End Limited             Status and Registration                                                                                                                          Saint Peter          GG         Legal Name:              Tether Limited
    789000SZ9VRB4DS5C159            TETHER DANIŞMANLIK LİMİTED ŞİRKETİ                                                                                                                                                Port
                                                                                                                                                                                                                      İSTANBUL             TR
                                                                                                                Legal Address:         17F-1, No. 266                 Headquarters             17F-1, No. 266
    254900OW87ICXIE4NO74            Tether Operations Limited        Other Names
                                                                                                                                       Sec. 1, Wenhua Rd.                                      Sec. 1, Wenhua Rd.Road Town                 VG
                                                                                                                                                                      Address:
    254900GQLAP0WWU1WA43 Tether International Limited                                                                                  Banqiao Dist.                                           Banqiao Dist.    Road Town                  VG
                                                                     Other Addresses                                                   New Taipei City                                         New Taipei City                                        Legal Address:           17F-1, No. 266
    254900HCMW7SQVV0N749            Tether Limited                                                                                     22041                                                   22041            New Taipei                 TW                                  Sec. 1, Wenhua Rd.
    2549009GCAXB65G4OZ82            Tether Holdings Limited                                                                                                                                                           City
                                                                                                                                                                                                                      Road Town            VG                                  Banqiao Dist.
                                                                     Associated LEIs                                                                                                                                                                                           New Taipei City
    213800ZAVASYL421RH47            THE J A BRAITHWAITE 'A' SETTLEMENT                                                                                                                                                CANTERBURY GB                                            22041
                                                                                                                Legal Country/Region Code:          TW                HQ Country/Region Code:           TW
    213800BU25TT9MVCOG59            THE J A BRAITHWAITE SETTLEMENT
                                                           Related LEIs                                                                                                                                               CANTERBURY GB
    2138009JU92CFNC2CN92                                                       Country:
                                    THE ROBERT WILLIAM HOSKINS DISCRETIONARY SETTLEMENT (2005) TW                                                                     Country:                 TW                     LONDON               GB
    213800BZSD634O94FU26            E H C TETHER WILL TRUST Error
                                                            93 Reporting                                        Region:                                               Region:                                         CHELMSFORD GB
                                                                                                                                                                                                                                                      Legal Country/Region:            TW
                                                                                                                                                                                 Click to view a summary or double click to view a detailed record
         LinkedIn
                                                                     Changes                                                           9999 - Corporation
                                                                                                                Legal Form:                                           Business Registry Code:             RA000551               Download to CSV
                                                                                                                                                                                                                                                      Business Registry Code:          RA000551
                                                                                                                                                                      Registry's Identifier:              2142570

                                                                                                                Normalised Legal                                      Jurisdiction Country/Region:        TW                                          Registry's Identifier:            2142570
                                                                                                                Form:

                                                                                                                                                                                                                                                      Jurisdiction Ctry/Region:        TW
                                                                                                                Successor Entity:
                                                                                                                                                                                                                                                      Legal Form:              9999 - Corporation

                                                                     Close                ! Copy to clipboard           " Alert Changes for this Entity

                                                                                                                                                                                                                                                      Entity Status:                   ACTIVE

                                                                                                                                                                                                                                                      Registration Status:             LAPSED

                                                                                                                                                                                                                                                      Last Updated:                    23 Oct 2018 13:10:28 UTC-4

                                                                                                                                                                                                                                                      Successor Entity:




1 of  1
  Central LEI Search        CONTACT US
                                                                                                                                                                                                                                                                                              10/5/19,   1:48 AM
                                                                                                                                                                                                                                                                                                    © 2018 ETLogic Ltd
